Matter of Sirk (Commissioner of Labor) (2018 NY Slip Op 00597)





Matter of Sirk (Commissioner of Labor)


2018 NY Slip Op 00597


Decided on February 1, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 1, 2018

525079

[*1]In the Matter of the Claim of ZACHERY W. SIRK, Appellant.
andCOMMISSIONER OF LABOR, Respondent.

Calendar Date: December 13, 2017

Before: Garry, P.J., Lynch, Clark, Aarons and Pritzker, JJ.


Leser & Weinraub, Champlain (Alan Paul Weinraub of counsel), for appellant.
Eric T. Schneiderman, Attorney General, New York City (Linda D. Joseph of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 4, 2016, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Decision affirmed. No opinion.
Garry, P.J., Lynch, Clark, Aarons and Pritzker, JJ., concur.
ORDERED that the decision is affirmed, without costs.